      Case 4:20-cv-02777-YGR Document 7 Filed 05/06/20 Page 1 of 3



 1    Philip C. Swain (SBN 150322)
      pcs@foleyhoag.com
 2    Jennifer Yoo (SBN 304355) (pro hac vice petition forthcoming)
      jyoo@foleyhoag.com
      FOLEY HOAG LLP
 3    155 Seaport Boulevard
      Boston, Massachusetts 02210-2600
 4    Telephone:    617-832-1000
      Facsimile:    617-832-7000
 5
      August Horvath (pro hac vice petition forthcoming)
 6    ahorvath@foleyhoag.com
      FOLEY HOAG LLP
 7    1301 Avenue of the Americas, 25th floor
      New York, NY 10019
 8    Tel: 646.927.5544
      Fax: 646.927.5599
 9    Attorneys for Defendant
      Unilever United States, Inc.
10

11                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
12                                    OAKLAND DIVISION

13
     LISA VIZCARRA, individually, and on behalf      Case No. 4:20-CV-02777-YGR
14   of those similarly situation,

15                                     Plaintiff,
                                                     DEFENDANT UNILEVER UNITED
            v.                                       STATES, INC.’S NOTICE OF MOTION
16                                                   TO DISMISS PLAINTIFF’S COMPLAINT
     UNILEVER UNITED STATES, INC.,
17
                                     Defendant.      Date: June 16, 2020
18                                                   Time: 2:00 p.m.
                                                     Courtroom: 1 (1301 Clay Street)
                                                     Judge: Hon. Yvonne Gonzalez Rogers
19

20

21

22

23

24

25
      DEFENDANT’S NOTICE OF MOTION TO DISMISS PLAINTIFF’S COMPLAINT -- CASE NO. 4:20-CV-
26                                      02777-YGR


27
       Case 4:20-cv-02777-YGR Document 7 Filed 05/06/20 Page 2 of 3



 1                               NOTICE OF MOTION AND MOTION

 2   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3          PLEASE TAKE NOTICE that on June 16, 2020, at 2:00 p.m., or as soon thereafter as the

 4   matter may be heard in the courtroom of the Honorable Yvonne Gonzalez Rogers, United States

 5   District Judge, Northern District of California, located at the Oakland Federal District

 6   Courthouse, 1301 Clay Street, Courtroom 1, Fourth Floor, Oakland, CA 94612, Defendant

 7   Unilever United States, Inc. will and hereby does move for an order to dismiss Plaintiff’s

 8   Complaint as to Plaintiff’s claim for damages pursuant to Rule 12(b)(6) of the Federal Rules of

 9   Civil Procedure and Plaintiff’s claim for injunctive relief pursuant to Rule 12(b)(1) of the Federal

10   Rules of Civil Procedure.

11          This Motion is based on this Notice of Motion and Motion, Defendant’s accompanying

12   supporting Memorandum of Points and Authorities, and the Declaration of Courtney Ozer with

13   the exhibits thereto, as well as all other matters that may be judicially noticed or introduced at the

14   hearing of this matter.

15

16   Dated: May 6, 2020                                            FOLEY HOAG LLP

17                                                                 By: /s/ Philip C. Swain
                                                                          Philip C. Swain
18
                                                                   Jennifer Yoo
19                                                                 FOLEY HOAG LLP
                                                                   155 Seaport Boulevard
20                                                                 Boston, MA 02210-2600

21                                                                 August T. Horvath
                                                                   FOLEY HOAG LLP
22                                                                 1301 Avenue of the Americas, 25th
                                                                   floor
23                                                                 New York, NY 10019

24                                                                 Attorneys for Defendant Unilever
                                                                   United States, Inc.
25
       DEFENDANT’S NOTICE OF MOTION TO DISMISS PLAINTIFF’S COMPLAINT -- CASE NO. 4:20-CV-
26                                       02777-YGR


27
       Case 4:20-cv-02777-YGR Document 7 Filed 05/06/20 Page 3 of 3


 1                                            PROOF OF SERVICE

 2           I, Jennifer Yoo, hereby certify that on May 6, 2020, I caused the foregoing document to

 3   be electronically filed with the Clerk of the Court for the United States District Court, Northern

 4   District of California, by using the CM/ECF system and electronically served to all counsel of

 5   record. I declare under penalty of perjury under the laws of the United States that the foregoing

 6   is true and correct.

 7

 8   Dated: May 6, 2020                                            /s/ Jennifer Yoo
                                                                       Jennifer Yoo
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
       DEFENDANT’S NOTICE OF MOTION TO DISMISS PLAINTIFF’S COMPLAINT -- CASE NO. 4:20-CV-
26                                       02777-YGR
                                             2
27
